DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In applicant’s drawing, applicant does not provide any reference number in the drawing that being describe in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant should carefully  submitted a new drawing that matches every single reference number in the specification and their description in the specification in order to prevent New matter rejection in the drawing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (2016/0100924).
As to claim 1, Wilson discloses a medical device storage case (100) comprising: a base (Figure 1, 100); a case insert (18, Figure 4) connected to the base (Figure 1); an insert hump (sensor housing 17)  connected to the case insert and structured to position a medical device within a cavity at least partially formed by the case insert (as shown in Figure 1, the medical device 200 is place in a cavity formed by the lid 11 and insert 18) ; at least a portion of a sensor (sensor 32 and 34 within the sensor housing 17) located within the insert hump and configured to detect a feature of the medical device (sensors 32 and 34 are occupancy sensor 32 and 34 is the receiver to detect the presence of a dental appliance [0038].
As to claim 2, Wilson further discloses the feature of the medical device is the presence and/or absence of the medical device within the cavity (sensors 32 and 34 are occupancy sensor 32 and 34 is the receiver to detect the presence of a dental appliance [0038]).  
	As to claim 3, Wilson further discloses the insert hump primarily extends from a wall of the case insert towards an opposite wall of the case insert (as shown in Figure 1 and 4, the sensor house 17 extend from perimeter with vertical dimension of base 18 towards opposite perimeter  with vertical dimension).

	As to claim 7, Wilson further discloses the portion of the sensor is located within a distal end of the insert hump (Figure 1 and 4 shows the sensors 32 and 34 located within the entire sensor housing 17).
	As to claim 9, Wilson further discloses the case insert comprises a side wall that extends below a floor of the case insert (Figure 4 shows four posts that extend below the floor 8, which is considered side wall).

Allowable Subject Matter
Claims 5, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.